DETAILED ACTION

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-18, and 27-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150319867 (Sato).

Concerning claim 1, Sato discloses a conductive film comprising (Figs. 3B and 4A-4D):
an elongated release film (50); and
a plurality of conductive adhesive film pieces (45) which are provided on and cover a major surface of the release film (Fig. 4D and [0046]-[0049]),
wherein the plurality of adhesive film pieces are arranged in a longitudinal direction of the release film (Figs. 3B and 4D, note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film. The configuration disclosed in Figs. 3B anticipates this limitation), and
wherein the plurality of adhesive film pieces are spaced in the longitudinal direction of the release film, and adjacent ones of the plurality of adhesive film pieces are separated from one another by a gap in the longitudinal direction of the release film  (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film.).
 
Sato does not explicitly discloses that the adhesive film pieces are spaced in the longitudinal direction by a gap of 0.1 mm or more and 10 mm or less. However Sato discloses the configuration disclosed in Fig. 3B and [0046] forms the adhesive film pieces with a minimum spacing of 1 to 2 conductive particles between the grooves. Additionally the drawings show 3 conductive particles within the grooves and that the groove can be formed at the higher end of the range to be 0.2 mm in width.  The use of such a pattern can ensure insulating regions in a reliable manner and effectively improves reliability. Also from the viewpoint of productivity, the use of the pattern allows inspection to be easily performed, and a defective can be easily extracted. This is advantageous for improvement in quality ([0046]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore absent evidence that the claimed ranges are critical it would have been obvious to one or ordinary skill in the art at the effective filing date of the invention to choose the spacing between the adhesive pieces by routine experimentation in order to achieve the advantages recognized by Sato.
Referring to claim 16, Sato discloses a film manufacturing step of manufacturing a plurality of conductive adhesive film pieces (45) which are provided on and cover a major surface of the release film (Fig. 4D and [0046]-[0049]),
wherein the plurality of adhesive film pieces are arranged in a longitudinal direction of the release film (Figs. 3B and 4D, note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film. The configuration disclosed in Figs. 3B anticipates this limitation), and
wherein the plurality of adhesive film pieces are spaced in the longitudinal direction of the release film, and adjacent ones of the plurality of adhesive film pieces are separated from one another by a gap in the longitudinal direction of the release film  (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film), and a first circuit member that includes a first adhesive surface; a second circuit member that includes a second adhesive surface; and the adhesive film piece according to claim 1 which connects the first adhesive surface and the second adhesive surface ([0053]).
Sato does not explicitly discloses that the adhesive film pieces are spaced in the longitudinal direction by a gap of 0.1 mm or more and 10 mm or less. However Sato discloses the configuration disclosed in Fig. 3B and [0046] forms the adhesive film pieces with a minimum spacing of 1 to 2 conductive particles between the grooves. Additionally the drawings show 3 conductive particles within the grooves and that the groove can be formed at the higher end of the range to be 0.2 mm in width.  The use of such a pattern can ensure insulating regions in a reliable manner and effectively improves reliability. Also from the viewpoint of productivity, the use of the pattern allows inspection to be easily performed, and a defective can be easily extracted. This is advantageous for improvement in quality ([0046]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore absent evidence that the claimed ranges are critical it would have been obvious to one or ordinary skill in the art at the effective filing date of the invention to choose the spacing between the adhesive pieces by routine experimentation in order to achieve the advantages recognized by Sato.
Considering claim 27, Sato discloses a conductive film comprising (Figs. 3B and 4A-4D):
an elongated release film (50); and
a plurality of conductive adhesive film pieces (45) which are provided on and cover a major surface of the release film (Fig. 4D and [0046]-[0049]),
wherein the plurality of adhesive film pieces are arranged in a longitudinal direction of the release film (Figs. 3B and 4D, note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film. The configuration disclosed in Figs. 3B anticipates this limitation),
wherein the plurality of adhesive film pieces are spaced in the longitudinal direction of the release film (Figs. 3B and 4D, note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film. The configuration disclosed in Figs. 3B anticipates this limitation), and
wherein a region between the plurality of adhesive film pieces is a portion where nothing is provided on the release film (Figs. 3B and 4D, note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film. The configuration disclosed in Figs. 3B anticipates this limitation).
Sato does not disclose that each of the plurality of conductive film pieces comprises an adhesive selected from thermosetting resin, a mixed material of thermoplastic resin and thermosetting resin, and photocurable resin. However, [0050] of the present invention discloses that  thermoplastic resin is a suitable material for the adhesive in each of the plurality of conductive film pieces. he selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to use the aforementioned materials for the adhesive because they are part of a group including a thermoplastic resin that is known to be suitable for use as an adhesive in conductive particle coatings.
Continuing to claim 2, Sato discloses wherein the plurality of adhesive film pieces are spaced in the longitudinal direction of the release film (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film shown in Fig. 4D).
Referring to claims 3 and 28 (with these claims being similar in scope), Sato discloses wherein the plurality of adhesive film pieces have the same shape (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film shown in Fig. 4D).
Regarding claims 4 and 29 (with these claims being similar in scope), Sato discloses wherein the plurality of adhesive film pieces are disposed at a center portion of the release film in a width direction (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film shown in Fig. 4D).
Pertaining to claim 5, Sato discloses wherein the plurality of adhesive film pieces are disposed at an end portion of the release film in a width direction (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film shown in Fig. 4D).
As to claim 6, Sato discloses wherein the plurality of adhesive film pieces are also arranged in the width direction of the release film (Figs. 3B and 4D and [0046], note that Fig. 3B is the transfer die on which the conductive adhesive is formed before transferred onto the release film shown in Fig. 4D).
Concerning claims 8 and 31 (with these claims being similar in scope), Sato discloses wherein a gap between an end edge of the release film and the adhesive film piece closest to the end edge in the width direction of the release film. 
Sato does not explicitly discloses that the adhesive film pieces are spaced in the by a gap of 0.1 mm or more and 10 mm or less. However Sato discloses the configuration disclosed in Fig. 3B and [0046] forms the adhesive film pieces with a minimum spacing of 1 to 2 conductive particles between the grooves. Additionally the drawings show 3 conductive particles within the grooves and that the groove can be formed at the higher end of the range to be 0.2 mm in width.  The use of such a pattern can ensure insulating regions in a reliable manner and effectively improves reliability. Also from the viewpoint of productivity, the use of the pattern allows inspection to be easily performed, and a defective can be easily extracted. This is advantageous for improvement in quality ([0046]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Therefore absent evidence that the claimed ranges are critical it would have been obvious to one or ordinary skill in the art at the effective filing date of the invention to choose the spacing between the adhesive pieces by routine experimentation in order to achieve the advantages recognized by Sato.
Considering claims 9-11 and 32-34 (with claims 9 and 32, 10 and 33, and 11 and 34), Sato discloses wherein the release film has light transmittance ([0063], note that are used at the PET is used as the release film has this property), wherein transmittance of the release film is 15% or more and 100% or less ([0063], note that are used at the PET is used as the release film has this property), wherein a haze value of the release film is 3% or more and 100% or less ([0063], note that are used at the PET is used as the release film has this property).
As to claim 12, Sato discloses forming an adhesive film piece.
Sato does not disclose forming a second release film piece.
In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)  the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. Therefore absent evidence that the presence of a second adhesive film provides a new or unexpected result, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to provide additional adhesive films for additional adhesion strength of the conductive adhesive pieces.
Continuing to claims 13, 17, and 35 (with these claims being similar in scope), Sato discloses wherein the adhesive film piece is formed such that conductive particles are dispersed in an adhesive ([0047]-[0048]).
Pertaining to claims 14 and 36 (with these claims being similar in scope), Sato discloses wound body comprising: the conductive film according to claim 1; and a core on which the conductive film is wound ([0035]).
Regarding claim 15, Sato discloses a first circuit member that includes a first adhesive surface; a second circuit member that includes a second adhesive surface; and the adhesive film piece according to claim 1 which connects the first adhesive surface and the second adhesive surface ([0053]).
Considering claim 18, Sato discloses wherein the film manufacturing step includes an adhesive film layer forming step of forming a conductive adhesive film layer on an entire surface of the release film, an adhesive film layer cutting step of cutting the adhesive film layer along an outline forming an outer shape of the adhesive film piece, and a margin releasing step of releasing a margin portion corresponding to a portion other than the adhesive film piece in the adhesive film layer from the release film along the cut outline ([0046]-[0052]). 

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 16, and 27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  A new obviousness ground of rejection in view of US 20150319867 (Sato) has been presented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE N NEWTON whose telephone number is (571)270-5015.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FERNANDO L TOLEDO/Supervisory Patent Examiner, Art Unit 2897                                                                                                                                                                                                        



/VALERIE N NEWTON/            Examiner, Art Unit 2897                                                                                                                                                                                            	04/29/22